989 F.2d 277
UNITED STATES of America, Appellee,v.Bennie THOMAS, Appellant.
No. 92-3215.
United States Court of Appeals,Eighth Circuit.
Submitted March 16, 1993.Decided March 24, 1993.

Daniel P. Reardon, Clayton, MO, argued, for appellant.
Kenneth R. Tihen, St. Louis, MO, argued, for appellee.
Before FAGG, Circuit Judge, HEANEY, Senior Circuit Judge, and HANSEN, Circuit Judge.
PER CURIAM.


1
Bennie Thomas appeals his sentences for one count of possession with intent to distribute cocaine and three counts of possession with intent to distribute cocaine base.   See 21 U.S.C. §§ 841(a)(1), (b)(1)(B) (1988 & Supp.  II 1990).   Thomas contends the district court should have reduced his offense level under U.S.S.G. § 3E1.1 (Nov. 1991) for acceptance of responsibility because he pleaded guilty to all four counts.   We disagree.   A defendant who pleads guilty is not entitled to an acceptance-of-responsibility reduction as a matter of right.   See id.  §  3E1.1(c);  United States v. Lublin, 981 F.2d 367, 370 (8th Cir.1992).   Thomas committed two of the offenses while released on bond pending trial for the other two offenses.   Because Thomas continued his criminal activity, we conclude the district court properly denied the acceptance-of-responsibility reduction.   See United States v. Hibbert, 929 F.2d 434, 435 (8th Cir.1991) (per curiam); United States v. Wivell, 893 F.2d 156, 159 (8th Cir.1990).


2
Accordingly, we affirm.